Citation Nr: 1810352	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  05-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1957 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This matter first came before the Board in March 2009.  It was returned to the Board, but remanded again in January 2011, June 2011, June 2012, and March 2015 in order to complete further development.  In May 2015, while the TDIU matter was on appeal to the Board, the Veteran filed additional claims for an increased rating for service-connected allergic rhinitis and chronic sinusitis, and claims to reopen previously denied claims for entitlement to service connection for asthma and bronchitis.  

In a September 2015 remand, as these issues had not been adjudicated at the time, the Board referred these issues to the AOJ for further action.  Due to evidence of record indicating a worsening in the Veteran's service-connected allergic rhinitis and chronic sinusitis, the Board remanded for an additional examination to establish the severity of the Veteran's disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the issue on appeal so that the Veteran is afforded every possible consideration.  

A remand by the Board confers upon the claimant, as a matter of law, the right of compliance with the Board's remand directives, and imposes upon the Board a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, only substantial, and not strict, compliance with the terms of the remand order is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In its September 2015 remand, due to the Veteran's reports of worsening of symptoms, the Board instructed the AOJ to "schedule the appropriate VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected allergic rhinitis and chronic sinusitis to determine their functional impact on employment."  The remand further requested the VA examiner to provide an opinion as to the following:  "What cumulative functional impact do the Veteran's service-connected disabilities (chronic sinusitis, allergic rhinitis, tinea cruris, tinnitus, bilateral sensorineural hearing loss, and internal hemorrhoids) have on his ability to secure and follow a substantially gainful occupation?"  

Additionally, noting that the Veteran then had pending claims for service connection for asthma and bronchitis which might have impacted his claim for a TDIU, the Board requested the examiner to provide an opinion as to the cumulative functional impact of the Veteran's already service-connected disabilities combined with his asthma and bronchitis.  

The Veteran was subsequently provided a VA examination in November 2015.  After a review of the claims file and an examination, the VA examiner indicated that the Veteran's nasal chronic sinusitis had increased in severity.  The examiner further went on to opine that "[t]he nasal sinus condition by itself will not impact his employment however other s/c disability has (sic) to be evaluated on its own merit."  Thus, the examiner did not provide an opinion as to the functional impact of all of the Veteran's service connected disabilities as requested in the September 2015 Board remand.  Furthermore, the examiner did not provide an opinion as to the functional impact of the Veteran's service-connected disabilities, combined with his asthma and bronchitis. 

In an August 2016 rating decision, the RO increased the Veteran's disability rating for his service-connected allergic rhinitis to 30 percent based on findings from the November 2017 VA examination.  Entitlement to service connection for asthma and bronchitis were denied.  As the Veteran did not file an appeal within the prescribed time period, this rating decision became final.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).

As the Veteran's claims to reopen previously denied claims for entitlement to service connection for asthma and bronchitis were denied and not appealed, the Board finds that an opinion as to the functional impact of these disabilities is not warranted.  Additionally, while the Veteran was provided an examination as to the increased severity of his sinus conditions, the examiner did not provide an opinion as to the combined impact of the Veteran's conditions, as requested in the September 2015 Board remand.  Therefore, pursuant to Stegall, this matter must be returned for compliance with the September 2015 remand directive requesting an opinion as to the functional impact of all of the Veteran's service-connected disabilities.  

Additionally, the Veteran's representative argued in the January 2018 Appellate Brief that the record is inadequate due to a misstatement of the Veteran's combined disability rating in the August 17, 2017, Supplemental Statement of the Case (SSOC).  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  The Board notes that there appears to be two SSOCs of record dated August 17, 2017.  The first SSOC appears to mistakenly note the Veteran's combined disability rating as 50 percent.  However, the second SSOC, also dated August 17, 2017, accurately notes the Veteran's combined disability rating as 60 percent.  Thus, the Board finds that any mistake in the record has been promptly remedied.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records related to the claims on appeal.

2.  Forward the Veteran's electronic claims file to an appropriate examiner for an opinion as to the functional limitations of the Veteran's service-connected disabilities.  It is left to the examiner's discretion whether to reexamine the Veteran.

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., chronic sinusitis, allergic rhinitis, tinea cruris, tinnitus, bilateral sensorineural hearing loss, and internal hemorrhoids) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation during the time period from May 2002 (the date of claim), to the present.  

Specifically, the examiner must provide a comprehensive report including complete explanations for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence of record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

3.  The AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  The AOJ should consider whether referral of the issue to entitlement to a TDIU to VA's Director of Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 4.16(b) (2017) is warranted.  

5.  Thereafter, the AOJ should consider all the evidence of record and readjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted, issue a SSOC and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




